Citation Nr: 9929318	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 1998 rating determination by the Columbia, South 
Carolina Regional Office (RO).


FINDINGS OF FACT

The appellant's claim of entitlement to service connection 
for PTSD is accompanied by cognizable evidence that the claim 
is capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be addressed in this case is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the Court of Veterans Appeals) which made clear that 
it would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).  See Morton v. West, 12 Vet.App. 477, 480 (1999) 
(noting that the Federal Circuit, in Epps v. Gober, supra, 
"rejected the appellant's argument that the Secretary's duty 
to assist is not conditional upon the submission of a well-
grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  

A review of the medical evidence of record shows that the 
veteran was evaluated for PTSD by the Harvard Medical School 
of Psychiatry and also underwent VA examination in 
December 1997.  The medical opinions of these mental health 
providers linked their diagnoses of PTSD to the Vietnam 
stressors related by the veteran.  

The veteran has established a well-grounded claim for PTSD, 
thus his claim is presumed credible.  He has submitted 
medical evidence of PTSD; lay evidence of an in-service 
stressor (presumed to be credible to establish well-
groundedness), which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability, in the 
form of a diagnosis by a physician.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997), citing Caluza v. Brown, 7 Vet.App. 498, 
506 (1995).  Based on the foregoing, the claim is well-
grounded, and to that extent, the appeal is granted.  


ORDER

The claim for service connection for PTSD is well grounded, 
and, to that extent, the claim is granted.  


REMAND

Under § 5107(a) (West 1991), a person who submits a claim to 
the VA has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  A well-grounded claim is one that is 
plausible; that is, it is meritorious on its own or capable 
of substantiation.  King v. Brown, 5 Vet.App. 19 (1993).  If 
the claimant meets this burden, the VA is obligated to assist 
in developing the facts pertinent to the claim.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990); Zarycki v. Brown, 6 Vet.App. 
91 (1993).

Here the medical record contains both diagnoses of PTSD and 
opinions of mental health care providers linking the 
diagnoses to the stressors related by the veteran.  
Accordingly, the VA is obligated to assist in the development 
of the claim.

A recent case from the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, prior to March 1, 1999) (Court), Cohen v. Brown, 10 
Vet.App. 128 (1997), alters the analysis in connection with 
claims for service connection for PTSD.  Significantly, the 
Court points out that the VA has adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996) which reflects a shift in the diagnostic criteria for 
PTSD from an objective to a more subjective stressor 
standard.  See Cohen, 10 Vet. App. at 139-144.  The criteria 
now require exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  A more 
susceptible individual may have PTSD based on exposure to a 
stressor that would not necessarily have the same effect on 
"almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, 10 Vet.App. at 
153 (Nebeker, C.J., concurring).  The Court also noted that 
where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Id. 

It appears to the Board that the regulatory amendments to 38 
C.F.R. §§ 4.125 & 4.126, and the incorporation of DSM-IV, 
will have a potentially liberalizing effect in adjudicating 
claims for service connection for PTSD, particularly when an 
individual is not a combat veteran or is not shown to have 
"engaged in combat with the enemy."  As such the Board 
believes that further development in this case is necessary.

While the veteran's military records confirm he had service 
in Vietnam, there is no reference to combat duty per se.  For 
example, his decorations do not include any awards for actual 
combat or for valor in combat.  In a VA Form 21-4138 dated 
September 1998 the veteran maintains that upon being drafted 
in February 1969 he declared his status as a conscientious 
objector.  He stated that basic training consisted of 
preparation for assignment to the medic school and did not 
include any rifle or any type of combat training.  He was 
subsequently assigned as Cadre and worked as a clerk typist.  
He stated that he was sent to Vietnam and once there, was 
given an assignment as an administrative specialist, still 
with no combat or self-defense training.  His job involved 
processing assignments to various units in the field, most of 
which were combat units.  Several days later, he would be 
informed as to the number of casualties which resulted.  
During recent treatment for PTSD it was revealed that he had 
the following stressors: being assigned to a hostile area 
without combat training and with no weapon of any kind, 
making assignments daily to combat units knowing that he was 
sending soldiers to their death and suffering guilt feelings 
as a result.  

During VA psychiatric examination in December 1997, the 
veteran reported that he has a lot of emotional turmoil 
having been a conscientious objector and not believing in 
killing others.  He stated that his job in Vietnam sent 
others to their deaths just as much as if he'd taken a gun 
and shot them.  He stated that he was very angry that he 
continued to do his job and did not leave the country or take 
other action.  He experienced a lot of emotional distress as 
a result.  He also stated that he was subjected to sniper 
fire on his base and was forced to wear a flak jacket and 
carry a gun and felt that this was absolutely against his 
personal beliefs.  He stated that he was subjected to sniper 
fire and mortar attacks and that he was extremely anxious and 
scared.  The diagnoses were bipolar disorder, depressed, 
moderate and PTSD.

In part, the disputed matter concerning service connection 
for PTSD relates to the sufficiency of the evidence 
corroborating the occurrence of an adequate "stressor" during 
the veteran's service.  However, the record clearly shows 
that the veteran has not alleged a stressor with sufficient 
specificity to allow verification through U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  Hence, 
verification of his alleged stressors through USASCRUR is 
unnecessary.

The Board notes, however, that it does not appear that the RO 
obtained the veteran's complete service personnel and 
administrative records for corroboration of incidents 
consistent with veteran's description of events.  Therefore, 
the RO should obtain the veteran's service personnel and 
administrative records (201 file; etc.) in order to ascertain 
specific facts about any "stressor" to which the veteran has 
referred or any specifics about the "stressors" he now 
alleges that he "reexperiences."  Specific information 
should be obtained as to whether or not the veteran's duties 
as a clerk typist involved processing assignments to various 
units in the field, particularly combat units. Further, the 
Board notes that every detail of an asserted stressor need 
not be corroborated in order for it to be considered properly 
verified; rather, the evidence should reveal a version of 
events which, when viewed most favorably to the veteran, 
supports his account.  See Suozzi v. Brown, 10 Vet. App. 307, 
310-11 (1997).

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken in light of the difficulties encountered in 
confirming a stressor.  Consequently, the Board finds that, 
following completion of the additional development requested 
herein, the complete record should again be reviewed by a 
psychiatrist.  If PTSD is found, the manifestations should be 
described in detail, the stressor should be identified, and 
the evidence accepted to document the stressor should be 
indicated.

Accordingly,  this case is REMANDED to the RO for the 
following: 

1.  The RO should obtain all records of 
psychiatric treatment of the veteran 
(whether VA or non-VA), which are not 
already on file, with specific attention 
to clinical records pertaining to 
psychiatric treatment of the veteran at 
the VA Medical Center, in Augusta Georgia 
since 1970.  All such evidence should be 
associated with the claims file.

2.  The RO should contact the veteran to 
give him another opportunity to provide 
any additional specific information he 
may have concerning his claimed 
stressors.  This should include dates, 
places, unit assignments, information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail, and any other 
circumstances surrounding these events.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of his claimed 
stressful events and that he must be as 
specific as possible so that an adequate 
search for verifying information can be 
conducted.  

3.  The RO should specifically request 
the veteran's service personnel and 
administrative records, including his 201 
file, from the National Archives Records 
Administration (NARA).  If that effort is 
unavailing, the RO should then ask the 
National Personnel Records Center (NPRC) 
to make a further search for the 
veteran's service personnel and 
administrative records, including his 201 
file.

4.  If the RO determines that there is 
credible supporting evidence that the 
claimed inservice stressor(s) actually 
occurred, the veteran should be referred 
for a VA psychiatric examination to 
ascertain the nature, extent and etiology 
of all current psychiatric pathology.  
The RO must specify for the examiner the 
stressor or stressor(s) that it had 
determined are established by the record 
and the examiner must be instructed that 
only those events which have been 
verified may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
all in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) as 
required by 38 C.F.R. § 4.130 (1998).  
The claims folder, along with any 
additional evidence requested above, 
should be provided to the examiner for 
review.  The examination report should 
reflect review of pertinent material in 
the claims folder and include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Mississippi Scale for Combat-Related 
post- traumatic stress disorders, should 
be accomplished.  

5.  The RO should then review the record 
and the claim should be readjudicated.  
If the determination remains adverse to 
the veteran, both he and his 
representative, should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals







